Citation Nr: 1700720	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-02 118	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the period from May 10, 2007, to December 18, 2007, and in excess of 40 percent for the period beginning January 1, 2009, for residuals of a fractured L3 vertebrae (a "back disability").

2.  Entitlement to an initial compensable disability rating for left leg radiculopathy of the sciatic nerve prior to March 13, 2008, and to an initial rating in excess of 40 percent beginning on that date.

3.  Entitlement to an initial compensable disability rating for left leg radiculopathy of the femoral nerve prior to March 13, 2008, and to an initial rating in excess of 30 percent beginning on that date.

4.  Entitlement to an initial compensable disability rating for right leg radiculopathy of the sciatic nerve prior to July 3, 2008, and to an initial rating in excess of 20 percent beginning on that date.

5.  Entitlement to an initial compensable disability rating for right leg radiculopathy of the femoral nerve prior to July 3, 2008, and to an initial rating in excess of 20 percent beginning on that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to March 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Detroit, Michigan.

In September 2014, the Board denied the Veteran's claim of entitlement to an increased rating for residuals of a fractured L3 vertebrae.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a July 2015 Order, the Court granted the parties' joint motion for remand (JMR), vacated the September 2014 decision, and remanded the matter to the Board for actions consistent with the terms of the JMR.  

The Board subsequently remanded the case for additional development in October 2015.  The case is now again before the Board for further appellate action.

In its October 2015 remand, the Board noted the Veteran had service-connected bilateral lower extremity radiculopathy, which was a manifestation of his service-connected L3 vertebrae fracture residuals.  As such, the Board determined the Veteran had perfected an appeal with respect to the ratings and effective dates assigned for his radiculopathy when he appealed the Cleveland RO's June 2008 decision denying a rating higher than 20 percent for his L3 vertebrae fracture residuals.

The Board notes the Veteran's bilateral lower extremity radiculopathy was most recently addressed in a November 2015 rating decision by the Appeals Management Center (AMC) in Washington, D.C.  The AMC assigned a 40 percent evaluation for left leg radiculopathy of the sciatic nerve effective March 13, 2008, a 30 percent evaluation for left leg radiculopathy of the femoral nerve effective March 13, 2008, a 20 percent evaluation for right leg radiculopathy of the sciatic nerve effective July 3, 2008, and a 20 percent evaluation for right leg radiculopathy of the femoral nerve effective July 3, 2008.  However, the Veteran has not indicated he is satisfied with the ratings and effective dates assigned.  As such, these issues remain before the Board, and have been recharacterized as reflected on the title page.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.

The Board notes at the outset that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Residuals of L3 vertebrae fracture - thoracolumbar spine range of motion

In its October 2015 remand, the Board directed the RO to afford the Veteran a VA examination to address his L3 vertebrae fracture residuals, including neurological abnormalities.  The examiner was requested to provide a retrospective medical opinion regarding the manifestations of the Veteran's disabilities throughout the period of the claim.  

Specifically, the examiner was instructed to discuss the Veteran's functional loss and loss of range of motion during flare-ups of his residuals of a fractured L3 vertebrae as of the time of his June 2007 VA examination, the time of his October 2010 VA examination, the time of his June 2015 VA examination, and at the time of the examination conducted by the examiner.  The examiner was instructed to conduct an interview with the Veteran as to each period of time, addressing what functional loss the Veteran recalled from each period.  

Importantly, the examiner was instructed to provide estimated measurements of the range of motion of the thoracolumbar spine, during flare-ups, for each time period, and if the examiner was unable to do so, he or she was instructed to provide a detailed explanation as to why not.

The Veteran was subsequently afforded a VA examination in November 2015.  The examiner noted the Veteran's diagnoses of degenerative disc disease, intervertebral disc syndrome (IVDS), and spinal fusion.  The examiner noted the Veteran's reports that his back pain was so bad at the time of his June 2007 VA examination that he was using morphine and his pain at rest was around a 7 out of 10.  He reported any kind of activity, such as walking, sitting, or lifting made his back pain worse, and that it used to go up to 9 or 10 out of 10.  He reported his range of motion was so restricted around this time that he could not bend forward or sideways to any extent.  The Veteran reported he had back surgeries in December 2007 and August 2008.  The examiner noted the Veteran's reports that at the time of his October 2010 VA examination, his back pain was better compared to June 2007.  In October 2010, he was still on pain medication but his back pain at rest was around a 3 or 4 out of 10.  However, any kind of activity like prolonged walking, sitting, or lifting made his back pain worse and it used to go up to 7 or 8 out of 10.  

The examiner stated the Veteran's range of motion was very much restricted at this time because of previous fusion surgery from L2 to S1.  The examiner stated that at the time of his June 2015 VA examination, the Veteran's lower back condition was about as severer as it was in October 2010, but that his back pain had extended to his upper back.  In June 2015 the Veteran was having resting upper and lower back pain which was a 5 out of 10.  Activities like turning, reaching, prolonged sitting, standing, and walking made his back pain worse and it would go up to a 9 out of 10.  The examiner conducted range of motion testing which showed the Veteran's forward flexion was 35 degrees, extension was 5 degrees, right lateral flexion was 5 degrees, left lateral flexion was 5 degrees, right lateral rotation was 0 degrees, and left lateral rotation was 0 degrees.  The Veteran was also noted to have favorable ankylosis of the entire thoracolumbar spine.  

The examiner stated he could not say, without speculating, whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during a flare-up, since the examination was not performed during a flare-up.  However, the examiner indicated the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  With regard to the retrospective opinion requested by the Board as to estimated range of motion throughout the period of the claim, the examiner stated only that he "[could not] provide range of motion of the past dates."

The Board notes that the November 2015 VA examiner failed to provide a detailed explanation for his determination that he could not provide estimated thoracolumbar spine range of motion measurements for prior periods, as requested by the Board.  He, in fact, provided no explanation whatsoever.  

Accordingly, the Board has determined the November 2015 VA examiner failed to carry out the Board's remand instructions, and that an additional remand is warranted to afford the Veteran an additional VA examination.
 
Bilateral lower extremity radiculopathy

With regard to the Veterans' bilateral lower extremity radiculopathy, in its October 2015 remand, the Board instructed the examiner to provide an opinion as to when the Veteran first had objective neurologic abnormalities of the femoral and/or sciatic nerves of each lower extremity, and to describe the functional loss due to such.  In this regard, the examiner was instructed to conduct an interview with the Veteran as to his recollection of the history of his neurological manifestations.

As noted above, the Veteran underwent a VA examination November 2015.  With regard to his bilateral lower extremity radiculopathy, the examiner noted the Veteran's reports that he started to have numbness in his left foot in the late 1990s, and that it gradually got worse and extended to his right foot as well.  The Veteran reported that after his back surgery in 2007, his neurological symptoms got much worse and caused tingling and numbness in both lower extremities, worse on the left than the right.  He reported he eventually had difficulty driving because he could not feel the gas pedal, and that prolonged walking became difficult and worsened his symptoms.  A sensory examination showed decreased sensation to light touch in both lower extremities.  The examiner indicated the Veteran had moderate paresthesia and numbness in the right lower extremity, and severe paresthesia and numbness in the left lower extremity.  The examiner indicated that the femoral and sciatic nerves were affected on both sides.

The Board notes that although the examiner performed a neurological examination and documented the Veteran's own recollection of his symptoms throughout the period of the claim, the examiner did not provide any opinion of his own as to the date of onset of the Veteran's bilateral lower extremity radiculopathy.  In addition, he made no distinction between the date of onset of radiculopathy affecting the sciatic and femoral nerves in either lower extremity.  For these reasons, the Board finds the November 2015 VA examiner failed to carry out the Board's remand instructions, and that an additional remand is warranted to afford the Veteran an additional VA examination.

The Board notes that in its November 2015 rating decision, the AMC granted increased ratings for the Veteran's bilateral lower extremity radiculopathy of both the femoral sciatic and femoral nerves.  However, the decision did not assign any compensable ratings for radiculopathy prior to March 13, 2008, and July 3, 2008, for the left and right lower extremities, respectively.  As such, the examiner on remand will be requested to address these periods of time specifically.

Accordingly, this case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination by a physician who has not previously performed an examination in this case to address his residuals of a fractured L3 vertebrae, to include neurological abnormalities.  The examiner must be provided access to the Veteran's claims file.

It is important for the examiner to understand that this case has been to the Veteran Court and their request for information is very specific. 

The examiner must first discuss the Veteran's functional loss and range of motion loss during flare-ups of his residuals of a fractured L3 vertebrae as of the time of the June 2007 VA examination, the time of the October 2010 VA examination, the time of the June 2015 VA examination, and as of the time of the examination conducted by the examiner.  

The examiner must conduct an interview with the Veteran as to his recollection of the functional loss he recalls during flare-ups from each period of time.

The examiner must provide estimated range of motion of the thoracolumbar spine during each period of time during flare-ups.  If the examiner cannot do so, he or she must provide a detailed explanation as to why not.

Then, the examiner must provide an opinion as to the date of onset of the Veteran's bilateral lower extremity radiculopathy of both the sciatic and femoral nerves, and should discuss the severity of the radiculopathy throughout the period of the claim.  The examiner is specifically requested to determine whether the Veteran had left lower extremity radiculopathy of the sciatic or femoral nerves prior to March 13, 2008, and whether he had right lower extremity radiculopathy of the sciatic or femoral nerves prior to July 3, 2008.  If so, the examiner should opine as to the severity of the radiculopathy during these time periods.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  This case is a highly complex case back from the Veterans Court.  Undertake any other development determined to be warranted.  The RO must review the medical opinion to insure it meets the requirements of the remand. 


3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




